Citation Nr: 1628094	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-15 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart disability, to include arteriosclerosis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

5.  Entitlement to an effective date earlier than November 21, 2011, for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from October 1965 to March 1969, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The RO in San Diego, California currently has jurisdiction over the Veteran's claim.

The Board has recharacterized the claims of entitlement to service connection for PTSD, anxiety, and depression as one for an acquired psychiatric disorder, to reflect consideration of all psychiatric diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and an initial rating in excess of 10 percent for tinnitus are addressed below.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not demonstrate bilateral hearing loss as defined by VA.

2.  Tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Bilateral Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In addition, the law provides that, where a veteran had qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, became manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is not entitled to service connection for bilateral hearing loss because he does not have a disability that meets the definition of impaired hearing under 38 C.F.R. § 3.385.  Specifically, at his March 2012 VA audiology examination, none of his puretone thresholds were above 20 decibels (with the exception of findings at 6000 and 8000 Hertz, frequencies that are not considered in determining whether a veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385).  In addition, speech recognition scores in both ears were 100 percent.  Further, the audiologist noted that the Veteran had normal bilateral hearing.  

There is no other competent evidence of record.  In this regard, the Board acknowledges the Veteran's assertions that he has hearing loss.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  Nevertheless, as a layperson, he is not competent to establish the level of his hearing disability, which requires audiometric testing.  

Given the above findings, the Veteran is not entitled to service connection for bilateral hearing loss as he does not have a current disability for VA purposes.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For that reason alone, the claim is denied.

Increased Rating - Tinnitus

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Regarding the Veteran's claim for an initial rating in excess of 10 percent for tinnitus, Diagnostic Code 6260 provides that only a single evaluation for recurrent tinnitus will be assigned, whether the sound is perceived in one ear, both ears, or in the head.  See Smith, 451 F.3d 1344 (affirming VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral); 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2015).  

In view of the foregoing, the Board concludes that Diagnostic Code 6260 precludes a schedular rating in excess of 10 percent for tinnitus.

The Board has considered whether referral for consideration of the assignment of an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Here, constant ringing of the ears is contemplated by the above-cited schedular criteria.  Accordingly, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Thus, referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

Regarding the Veteran's service connection claim for heart disability, the record reflects a current diagnosis of arteriosclerotic heart disease.  See April 2007 private treatment record.  Further, an April 2008 private treatment record shows that there was stenosis of the right and left internal carotid arteries.  In addition, an October 2010 private treatment record shows a diagnosis of coronary artery disease.  

The Veteran contends that he was hospitalized in service and admitted to Perdue University by the Air Force, where he was subjected to radioactive gold injections.  See May 2014 VA Form 9; March 2013 Veteran statement.  He indicates that his hospitalization occurred when he attended his separation examination and as a result, his separation date was extended for 43 days "for the convenience of the government."  March 2013 Veteran statement.  He states that the service treatment records (STRs) of record are missing the hospitalization records.  See September 2013 notice of disagreement.  The January 1969 separation examination report of record is incomplete.  Further, a February 1969 STR shows that the Veteran was jaundiced and hospitalization was recommended.  The Veteran's DD 214 indicates that he was "[r]etained in service 43 days for Convenience of the Government (Hospitalized)."  However, the STRs of record do not include the hospitalization records.  Accordingly, on remand, a request for any outstanding STRs must be made, including any separately stored hospital records.  See 38 U.S.C.A. 
§ 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (c)(3) (2015).  Further, because the RO did not attempt to contact the Veteran and request that he provide the necessary authorization to obtain records from Perdue University, remand is warranted to attempt to obtain these records.  

Additionally, the record does not show that the Veteran was provided a VA examination to address the etiology of his heart disability.  Therefore, the Board finds that a remand is required to obtain this needed medical opinion.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Regarding the Veteran's psychiatric disability claim, the record shows that he has a longstanding history of depression.  March 2012 M.K. Patel, MD, statement.  He was afforded a VA examination in March 2013 and was diagnosed with anxiety disorder.  The examiner opined that his anxiety was less likely than not incurred in or caused by service.  However, the examiner's opinion is inadequate, because it did not discuss the April 1968 STR showing treatment for anxiety.  Consequently, an addendum opinion is warranted.

Finally, the Veteran has filed a notice of disagreement (NOD) with the effective date assigned to tinnitus.  See September 2013 NOD.  A Statement of the Case has not been issued on this matter, and must be provided on remand.  Manlincon v. West, 12 Vet. App. 119 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC addressing entitlement to an effective date earlier than November 21, 2011, for the award of service connection for tinnitus, including appellate rights.

2.  Obtain the Veteran's complete STRs, including reports of the Veteran's separately stored hospitalization records in February and March 1969 (please note that the Veteran was stationed Grissom Air Reserve Base in February 1969, when he was recommended for hospital admission, and has reported hospitalization at Purdue University).  Document all correspondence and responses received.  

3.  Contact the Veteran and request that he provide the necessary authorizations to obtain outstanding private medical records, to include records of his hospitalization at Purdue University and any outstanding treatment records from Dr. M. K. Patel.  

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability found to be present.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Following a review of the claims file, the examiner should address the following:

(a)  Identify all current heart disabilities.

(b)  For each disability so identified, please opine as to whether it is at least as likely as not (a 50 percent probability or more) that such disability had its onset in service, or is otherwise the result of a disease or injury in service, to include as a result of any treatment and injections received while hospitalized in February and March 1969.

A robust rationale is requested for any opinion furnished.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.

5.  Then obtain an addendum opinion addressing the etiology of all psychiatric diagnoses of record.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner should opine as to whether it is at least as likely as not (e.g., a 50 percent probability or greater) that any current psychiatric diagnosis of record, including anxiety, had its onset in or is otherwise related to service, to include as a result of documented treatment for anxiety in April 1968.

A robust rationale is requested for any opinion furnished.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.

6.  After completing the actions outlined above, and after undertaking any other development deemed appropriate, readjudicate the issues of entitlement to service connection for a heart disability and an acquired psychiatric disorder, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


